 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCanterbury Villa of Waterford, Inc. and New Eng-land Health Care Employees Union, District1199, RWDSU, AFL-CIO. Case 39-CA-179710 July 1984DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISUpon a charge filed by the Union I September1983 and amended 14 October 1983,1 the GeneralCounsel of the National Labor Relations Boardissued a complaint 14 October 1983 against theCompany, alleging that it has violated Section8(a)(5) and (1) of the National Labor RelationsAct.The complaint alleges that on 11 August 1983,following a Board election in Case 39-RC-318, theUnion was certified as the exclusive collective-bar-gaining representative of the Company's employeesin the unit found appropriate. (Official notice istaken of the "record" in the representation pro-ceeding as defined in the Board's Rules and Regu-lations, Secs. 102.68 and 102.69(g), amended Sept.9, 1981, 46 Fed.Reg. 45922 (1981); Frontier Hotel,265 NLRB 343 (1982).) The complaint further al-leges that since 23 August 1983 the Company hasrefused to bargain with the Union. On 26 October1983 the Company filed its answer admitting inpart and denying in part the allegations in the com-plaint.On 12 January 1984 the General Counsel filed aMotion for Summary Judgment. On 19 January1984 the Board issued an order transferring theproceeding to the Board and a Notice to ShowCause why the motion should not be granted. TheCompany filed a response.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentThe Company's answer admits its refusal to bar-gain and to furnish information that is necessaryand relevant to the Union's role as bargaining rep-resentative, but raises certain affirmative defenses.Thus the Company contends that it is not the suc-cessor to the previous owner Mary Kenny NursingHome, Inc. in whose name the Board's Decisionand Certification of Representative issued.2TheCompany further contends that if it is a successor,the Union's certification is invalid because theUnion had engaged in objectionable conduct. Fi-The amended complaint alleged that the Company had continued asthe employing entity and is a successor of Mary Kenny.2 Not included in bound volumes.271 NLRB No. 23nally, the Company requests a hearing before anadministrative law judge to properly assess the va-lidity of the certification. The General Counselargues that the Company has admitted in itsanswer sufficient facts to establish that it is a suc-cessor to Mary Kenny and that the Company's"pro forma" denial raises no material issues of factwarranting a hearing. The General Counsel furthercontends that all material issues in the representa-tion case have been previously decided. We agreewith the General Counsel.The record, including the record in Case 39-RC-318, reveals that an election was held 12 May1982 pursuant to a Stipulated Election Agreement.The tally of ballots shows that of approximately 92eligible voters, 45 cast valid ballots for and 38against the Union; there were 5 challenged ballots,an insufficient number to affect the results of theelection. After conducting a hearing on MaryKenny's objections, the hearing officer on 30 July1982 issued his report recommending that the ob-jections be overruled. The Company filed excep-tions to the recommendation. On 11 August 1983the Board adopted the hearing officer's recommen-dations and certified the Union as the exclusivebargaining representative of the employees in thestipulated unit.By letter, mailgram, and telephone on 23, 24, and31 August 1983 the Union requested the Companyto bargain and to furnish it certain informationabout the terms and conditions of employment ofthe unit employees. Since 26 August and 9 Septem-ber 1983 the Company has failed and refused to re-spond to the Union's request for information andhas failed to recognize and acknowledge theUnion's bargaining demand.Regarding the Company's contention that it isnot a successor to Mary Kenny, the Company'sanswer reveals that up until 28 February 1983Mary Kenny owned and operated the nursinghome and that on 1 March the Company purchasedthe real property, improvements, and equipmentfrom Mary Kenny and since that date has operatedthe nursing home providing in-patient medical andprofessional care for geriatric patients. The Compa-ny also admits that it has continued to care for"substantially the same patients cared for by MaryKenny" and that at the time it took over the oper-ation of the nursing home a majority of its employ-ees were former Mary Kenny employees.The Board's traditional test for successorshipstatus is "whether there is a continuity in the em-ploying enterprise."3The Supreme Court affirmeda Lincoln Private Police, 189 NLRB 717 (1971); NLRR v. Lunder ShoeCorp., 211 F.2d 284 (Ist Cir. 1954); Northwest Glove Co., 74 NLRB 1697,Continued144 CANTERBURY VILLA, INC.the Board's test in NLRB v. Burns Security Services,406 U.S. 272, 279 (1972), and stated that "a merechange of employers or of ownership in the em-ploying industry is not such an 'unusual circum-stance' as to affect the force of the Board's certifi-cation within the normal operative period if a ma-jority of employees after the change of ownershipor management were employed by the precedingemployer [cited cases omitted]." We find that theCompany has admitted facts sufficient to show"substantial continuity." Thus the Company admitsthat (1) it purchased the property and equipment ofMary Kenny; (2) it has continued to operate thesame business at the same location; (3) it has pro-vided the same services to the same customerswithout any interruptions; and (4) it retained a ma-jority of the Mary Keeny work force. According-ly, we conclude that the Company is a successor toMary Kenny and therefore had a duty to recognizeand bargain with the certified collective-bargainingrepresentative of its employees on and since 26August 1983.4It is well settled that in the absence of newly dis-covered and previously unavailable evidence orspecial circumstances, a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues that were or could have beenlitigated in a prior representation proceeding. SeePittsburgh Glass Co. v. NLRB, 313 U.S. 146, 162(1941); Secs. 102.67(f) and 102.69(c) of the Board'sRules and Regulations.Except for the successorship issue, all otherissues raised by the Company were or could havebeen litigated in the prior representation proceed-ing. The Company does not offer to adduce at ahearing any newly discovered and previously un-available evidence, nor does it allege any specialcircumstances that would require the Board to re-examine the decision made in the representationproceeding.5There are no factual issues regarding1700 (1947); Premium Foods, 260 NLRB 708 (1982), enfd. 709 F.2d 623(9th Cir. 1983).In concluding that the Respondent is a successor to the former em-ployer, Mary Kenny, Member Hunter finds it unnecessary to rely on thecases cited at fn. 3, above.' We note that the Company was the owner of Mary Kenny for 6months during the time that Mary Kenny's exceptions to the hearing offi-cer's Report on Objections were pending before the Board. We find nomerit in the Company's contention that a special circumstance exists war-ranting dismissal of the motion because of its allegation that fewer than30 percent of the original Mary Kenny employee complement are cur-rently employed by it. It is well settled that the time frame for determin-ing what percentage of a purchaser's employees are former employees ofa predecessor is when a representative complement of an employer'swork force is first on the job. Hudson River Aggregates, 246 NLRB 192(1979). Here, the Respondent has admitted that a majority of its employ-ees were those of its predecessor on 1 March 1983, the date the Companytook over. Therefore, the Respondent cannot rely on unit changes 6months to a year later to justify its refusal to bargain. See, e.g., L.A.X.Medical Clinic, 248 NLRB 861, 864 (1980).the Union's request for bargaining or informationbecause the Respondent by its answer to the com-plaint admitted that it refused to bargain and tofurnish the information. Therefore, since the Com-pany has admitted its refusal to bargain with theUnion contesting only its obligation to do so, wefind that the Company has not raised any issue thatis properly litigable in this unfair labor practiceproceeding. Accordingly we grant the Motion forSummary Judgment.On the entire record, the Board makes the fol-lowingFINDINGS OF FACT1. JURISDICTIONThe Company, a Connecticut corporation, hasbeen engaged in the operation of a nursing homeproviding in-patient medical and professional serv-ices for geriatric patients at its facility in WaterfordConnecticut, where it annually will purchase goodsand materials valued over $50,000 directly fromoutside the State. We find that the Company is anemployer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act and that theUnion is a labor organization within the meaning ofSection 2(5) of the Act.II. ALLEGED UNFAIR LABOR PRACTICESA. The CertificationFollowing the election held 12 May 1982 theUnion was certified 11 August 1983 as the collec-tive-bargaining representative of the employees inthe following appropriate unit:All service and maintenance employees, in-cluding nurses aides, orderlies, therapeuticrecreation directors, inservice aides, house-keepers, housekeeping aides, porters, mainte-nance men, laundry aides, cooks, kitchen aides,dishwashers, receptionists, beauticians, andmedical records secretaries employed by MaryKenny at its Waterford, Connecticut facility,excluding licensed practical nurses, registerednurses, business office employees, and guards,other professional employees and supervisorsas defined in the Act.The Union continues to be the exclusive represent-ative under Section 9(a) of the Act.B. Refusal to BargainSince 23 August the Union has requested theCompany to bargain. Since 24 August the Unionhas requested the Company to furnish it with infor-mation necessary and relevant to the Union's role145 DECISIONS OF NATIONAL LABOR RELATIONS BOARDas collective-bargaining agent, and since 9 Septem-ber the Respondent has refused. We find that thisrefusal constitutes an unlawful refusal to bargain inviolation of Section 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAWBy refusing on and after 9 September to supplynecessary and relevant information and to bargainwith the Union as the exclusive collective-bargain-ing representative of employees in the appropriateunit, the Company has engaged in unfair laborpractices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7)of the Act.REMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order itto cease and desist, to bargain on request with theUnion and, if an understanding is reached, toembody the understanding in a signed agreementand to provide the Union, on request, informationnecessary for collective bargaining.To ensure that the employees are accorded theservices of their selected bargaining agent for theperiod provided by law, we shall construe the ini-tial period of the certification as beginning the datethe Respondent begins to bargain in good faithwith the Union. Mar-Jac Poultry Co., 136 NLRB785 (1962); Lamar Hotel, 140 NLRB 226, 229(1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964); Burnett ConstructionCo., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders thatthe Respondent, Canterbury Villa of Waterford,Inc., Waterford, Connecticut, its officers, agents,successors, and assigns, shall1. Cease and desist from(a) Refusing to bargain with New EnglandHealth Care Employees Union, District 1199,RWDSU, AFL-CIO as the exclusive bargainingrepresentative of the employees in the bargainingunit.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) On request, bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit on terms and conditions ofemployment and, if an understanding is reached,embody the understanding in a signed agreementand provide the Union, on request, informationnecessary for collective bargaining:All service and maintenance employees, in-cluding nurses aides, orderlies, therapeuticrecreation directors, inservice aides, house-keepers, housekeeping aides, porters, mainte-nance men, laundry aides, cooks, kitchen aides,dishwashers, receptionists, beauticians, andmedical records secretaries employed by MaryKenny at its Waterford, Connecticut facility,excluding licensed practical nurses, registerednurses, business office employees, and guards,other professional employees and supervisorsas defined in the Act.(b) Post at its facility in Waterford, Connecticut,copies of the attached notice marked "Appendix."6Copies of the notice, on forms provided by the of-ficer in charge for Subregion 39, after being signedby the Respondent's authorized representative,shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(c) Notify the officer in charge in writing within20 days from the date of this Order what steps theRespondent has taken to comply.6 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain with New Eng-land Health Care Employees Union, District 1199,RWDSU, AFL-CIO as the exclusive representa-tive of the employees in the bargaining unit.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.146 CANTERBURY VILLA, INC.WE WILL, on request, bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unit:All service and maintenance employees, in-cluding nurses aides, orderlies, therapeuticrecreation directors, inservice aides, house-keepers, housekeeping aides, porters, mainte-nance men, laundry aides, cooks, kitchen aides,dishwashers, receptionists, beauticians, andmedical records secretaries at the Waterford,Connecticut facility, excluding licensed practi-cal nurses, registered nurses, business officeemployees, and guards, other professional em-ployees and supervisors as defined in the Act.WE WILL, on request, furnish the Union as it re-quested in its 24 August 1983 letter, the informa-tion that is relevant and necessary to its role as theexclusive bargaining representative of the employ-ees in the bargaining unit.CANTERBURY VILLA OF WATERFORD,INC.147